 Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 1 of 33 PageID: 1



Keri Avellini, Esq. - 036641998
60 Evergreen Pl., Ste. 502
East Orange, New Jersey 07018
(973) 675-8277
Attorneys for Plaintiffs

                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
STEVEN A. BAFFICO, individually and )
as guardian for A.G.B, a minor, ANDREW )
                                           )
KENNY and AMY KENNY, individually )            DOCKET NO. 2:21-cv-2922
and as guardians for P.K.K. and D.K.K., )
minors, JACOB LEWIS and CARA               )
LEWIS, individually and as guardians for )
C.A.L. and B.J.L., minors, LISSETTE        )
                                           )
LUGO, individually and as guardian for )       COMPLAINT FOR DECLARTORY
G.S. and M.S., minors, KELLY MAJOCH )          RELIEF AND TEMPORARY
and SLAWOMIR MAJOCH, individually )            INJUCTION
and as guardians for I.S.M and N.S.M.,     )
                                           )
minors, JONATHAN MELLONE and               )
DANIELLE MELLONE, individually and )
as guardians for A.M. and O.M., minors, )
DARIN SIROTA, individually and as          )
guardian for L.A.L., a minor, HEATHER ))
WEISS and ANDREW ROCKMAN,                  )
individually and as guardians for M.R. and )
S.R., minors,                              )
                                           )
                                           )
      Plaintiffs,                          )
v.                                         )
                                           )
MONTCLAIR PUBLIC SCHOOLS                   )
SCHOOL DISTRICT, MONTCLAIR                 )
                                           )
BOARD OF EDUCATION, and DR.                )
JONATHAN C. PONDS,                         )
SUPERINTENDENT OF THE                      )
MONTCLAIR PUBLIC SCHOOLS                   )
                                           )
SCHOOL DISTRICT,                           )
                                           )
      Defendants.                          )
                                           )
                                           )


                                           1
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 2 of 33 PageID: 2




      Plaintiffs, STEVEN A. BAFFICO, individually and as guardian for A.G.B, a

minor, ANDREW KENNY and AMY KENNY, individually and as guardians for

P.K.K. and D.K.K., minors, JACOB LEWIS and CARA LEWIS, individually and

as guardians for C.A.L. and B.J.L., minors, LISSETTE LUGO, individually and as

guardian for G.S. and M.S., minors, KELLY MAJOCH and SLAWOMIR

MAJOCH, individually and as guardians for I.S.M and N.S.M., minors,

JONATHAN MELLONE and DANIELLE MELLONE, individually and as

guardians for A.M. and O.M., minors, DARIN SIROTA, individually and as

guardian for L.A.L., a minor, HEATHER WEISS and ANDREW ROCKMAN,

individually and as guardians for M.R. and S.R., minors, by way of Complaint

against Defendant(s), MONTCLAIR PUBLIC SCHOOLS SCHOOL DISTRICT,

MONTCLAIR BOARD OF EDUCATION, AND DR. JONATHAN C. PONDS,

SUPERINTENDENT OF THE MONTCLAIR PUBLIC SCHOOLS SCHOOL

DISTRICT say:

                                 THE PARTIES

   1. Plaintiffs are residents of Montclair, New Jersey whose children attend

       different schools located in the Montclair School District.

   2. Plaintiff Steven A. Baffico, is the father of A.G.B, age 8, who is a third

       grader at Bradford Elementary School.




                                         2
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 3 of 33 PageID: 3




  3. Virtual learning is not working for A.G.B. in any respect. A.G.B. has

     attended Bradford School since Kindergarten, wherein she thoroughly

     enjoyed and exceled in the experience of attending school, in both the

     academic and social aspects of child development. The traditional in-

     person interaction with teachers, staff and students have been critically

     important in the advancement and evolution of her education, cognitive,

     social, human development, and most importantly, in her self-confidence.

     Virtual learning has had a terribly negative effect on the above, contributing

     to a regression in her academics, social skills, self-confidence and sense of

     self-worth.

  4. The impact of extended virtual learning on A.G.B. has been profound. The

     bright, enthusiastic young lady who she was in March 2020 is no longer

     who she is today. She is depressed and her lack of drive, excitement and

     zest for learning has diminished significantly, as has her sense of security

     and confidence in herself and her abilities. She has retreated into an

     introverted state, falling behind in her studies, unable to get the in-person

     assistance and personal attention from teachers and staff which she needs

     and which she is entitled. Her social, emotional and educational well-being

     have been damaged. We continue to see it worsen further with A.G.B. each




                                        3
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 4 of 33 PageID: 4




     day virtual learning is extended and each time a return to in-person learning

     date is postponed.

  5. Plaintiffs Andrew Kenny and Amy Kenny are the parents of P.K.K., a 6th

     grader at Buzz Aldrin, and D.K.K., a fifth grader at Northeast School.

     Plaintiffs are truly concerned about the social and emotional development

     of their daughters. Plaintiff Andrew Kenny works from home and has

     witnessed first-hand how little his children are engaging in their classes and

     how difficult it is for them to find success, as they have no one around them

     to talk to or share their experiences with.

  6. For example, P.K.K. has not been able to see her friends, and she has been

     unable to meet the new students in her classes, which makes it very difficult

     for her to open up with her teachers or participate to her fullest. She has

     anxiety about the possibility of ever making friends and fitting in, and the

     idea of not going back at all this year adds to that stress immensely.

  7. D.K.K. is also suffering socially and emotionally. Additionally, she is

     experiencing anxiety over being forced to decide which middle school she

     will go to because she is not being allowed to tour any of the schools.

  8. Plaintiffs Jacob Lewis and Cara Lewis are parents of C.A.L., age 8, who is

     in the second grade at Northeast Elementary School in Montclair, and also

     B.J.L., age 5, who is attending M.C.P.K. pre-school.


                                        4
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 5 of 33 PageID: 5




  9. C.A.L. was always very excited to go to school. She loved to ride the bus,

     spend time with her classmates and teachers at school, and come home to

     share all of her day’s activities with her family.

  10. C.A.L. has never seen the inside of her 2nd grade classroom. In fact, she

     hasn’t stepped foot inside of her elementary school in nearly a whole year.

     Since the Montclair school system shut its doors, C.A.L. has been

     experiencing heightened anxiety that has manifested into Trichotillomania

     (hair pulling), sleep disorders, and on overall depression. She is in weekly

     therapy to help her manage these awful feelings that she doesn’t

     understand. It’s even more difficult for her to see her brother attend his

     Pre-k classes every day for a full day with no issues, as well as all of the

     kids at the private Montclair Kimberly Academy directly across the street.

     C.A.L.’s latest expression is “I don’t care about anything anymore.” She is

     an emotional wreck who is struggling academically and socially, on every

     level.

  11. Plaintiff Lissette Lugo is a parent of G.S., age 9, who is in the 4th grade at a

     Montclair public school and of M.S., age 7, who is in 2nd grade at the same

     school.

  12. G.S. has been home remote schooling since March 2020. Prior to remote

     schooling, G. S. was always engaged in school and able to read above his


                                         5
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 6 of 33 PageID: 6




     grade level. His writing was often rewarded by his teachers by being

     displayed in the classroom. He enjoyed going to school, excited to learn

     from his teachers and interact with his peers. Since the school closures he

     has become increasingly frustrated by academics and finds it difficult to

     focus and engage in learning. He struggles with remote learning and, as a

     result, his reading and writing performance have suffered. His reading level

     has fallen and he has even been enrolled in a remediation class for reading

     by the school, Read 180. His grades in reading and writing have fallen and,

     as a result, his self-confidence has suffered. Each time the school was

     scheduled to open for hybrid instruction he was excited to return to school

     so “the teachers would know I’m smart again.” With each 11th hour

     postponement of schools re-opening, most recently on January 22nd, he has

     become increasingly withdrawn from school, frustrated with online

     learning, and convinced that he is “not smart.” He also does not understand

     why other schools in Montclair and neighboring towns are open while his

     remains closed.

  13. M.S. is in 2nd grade and struggling with remote learning as well. He has

     always had difficultly remaining focused during school but had the benefit

     of hands-on instruction during kindergarten and 1st grade with teachers that

     were able to keep him engaged. This has completely fallen apart with


                                       6
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 7 of 33 PageID: 7




     remote schooling. He has little interest in online learning. He misses seeing

     his teachers in-person and interacting with peers. He feels discouraged by

     the prolonged school closures and, as a result, makes the least amount of

     effort necessary to get through his assignments.

  14. Plaintiffs Kelly Majoch and Slawomir Majoch are parents of I.S.M., age 9,

     who is in the fourth grade, and N.S.M., age 6, who is in kindergarten.

  15. I.S.M. was always enthusiastic about school and was always deemed by

     teachers as an excellent student. After a few weeks of virtual school,

     Plaintiffs saw her interest completely decline. There were also outbursts of

     anger and other signs of depression. Plaintiffs tried talking to her teachers

     but the number of hours in front of the computer and the lack of in person

     teaching was causing more harm than good. On October 31, 2020, in order

     to avoid further psychological and emotional harm, Plaintiffs pulled her out

     of public school and started homeschooling.

  16. N.M. thrived during his preschool years. He was an intelligent, curious and

     active child who was ready to dive into Kindergarten. The experience of

     remote Kindergarten was disappointing to say the least. It was incredibly

     frustrating for Plaintiffs to watch him try to meet a new teacher and

     classmates through a screen, and within a short time he had little interest in

     “interacting” this way. He would regularly walk away from the screen and


                                        7
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 8 of 33 PageID: 8




     close his computer. Plaintiffs decided to unenroll N.M. because the remote

     environment completely failed to support the academic and social

     emotional learning for a 5-year-old.

  17. Although unenrolling their children was the best option for their family it is

     causing severe strains on their personal lives. Both Plaintiffs are self-

     employed and had to significantly reduce our working hours in order to

     provide adequate education to our children.

  18. Plaintiff Jonathan Mellone and Danielle Mellone are the parents of A.M.,

     age 7, who is in the 1st grade at Northeast Elementary School and of O.M.

     age 11, who is in the 6th grade at Buzz Aldrin Middle School.

  19. A.M. has suffered greatly due to the school closures. In late March 2020,

     A.M began refusing to participate in school due to heightened levels of

     anxiety caused by school closures and remote learning. As a 1st grade

     student, she has not had any social interactions with her peers or teachers.

     Her social and emotional growth has been stunted. A.M. has regressed with

     respect to everything and continues to struggle and now suffers from

     emotional outbursts and often cries during remote learning classes. We have

     sought counseling from the Northeast counselor but it has not helped.

  20. O.M. has missed out on the educational and emotional achievements of

     actually graduating elementary school in the 2019/2020 school year. O.M.


                                        8
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 9 of 33 PageID: 9




     is presently in his first year of middle school. He has not had any social

     interactions with his peers or teachers. His social and emotional growth as a

     middle schooler does not exist, at a time when he should be gaining

     independence, he is relegated to his room to participate in zoom class.

  21. Darin Sirota is the mother of L.A.L, age 6, a kindergarten student who has

     been assigned to the Charles H. Bullock Elementary School.

  22. In the summer of 2019. L.A.L was evaluated for an IEP through the

     Developmental Learning Center of Montclair. The parent’s primary

     concerns involved L.A.L.’s physical limitations including her hand/eye

     coordination, core strength, balance and sense of body in space. The

     secondary concerns which were deeply connected to the physical, involved

     tactile sensitivities and emotional regulation. L.A.L. was eligible for an IEP

     and with that received PT twice a week, OT once a week and was provided

     an Aid who she shared with the other IEP/504 students in her Pre-K

     classroom at the Montclair Community Pre-K.

  23. When schools closed from March-June 2020, L.A.L.’s teachers made an

     attempt at virtual learning, which included a daily zoom morning meeting,

     emailed lists of activities and a class Facebook page. At times she would

     engage with virtual learning for five-minute stretches, but most often would

     not have the ability to focus for longer than that (developmentally


                                       9
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 10 of 33 PageID: 10




      appropriate for her age). Her virtual PT was very challenging, regularly

      resulting in feelings of frustration, defeat, tears, and meltdowns.

      Upon finding out that school would continue to be fully remote in

      September, her parents reached out to Tom Santagato, head of special

      services, and Dr. Ponds explaining that virtual PT did not work for their

      child and requested that she receive outdoor in-person PT. His response was

      that they planned to meet all the IEP requirements “virtually,” and that they

      would discuss outdoor as an option and follow up. There was never a

      follow-up.

   24. Due to virtual learning not being a reasonable substitute for L.A.L., her

      parents had no choice but to pull her from the MPS. This came at a great

      unexpected financial burden to their family. When unenrolling from the

      MPS, L.A.L.’s parents sent an email to the following: Dr. Ponds, Thomas

      Santiago (head of special services) and Nami Kuwabara, Principal of CHB,

      requesting that due to the unprecedented circumstances that L.A.L. continue

      to be eligible for PT/OT provided by the MPS, and that upon returning to

      the district (when schools open to full-time in person), that she continue to

      be eligible for these services until her original scheduled re-evaluation date

      of April 2023. They never received a response to either request.




                                         10
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 11 of 33 PageID: 11




   25. Heather Weiss and Andrew Rockman have two children enrolled in

      Montclair public schools; M. R. age 12, who is in the seventh grade at

      Renaissance Middle School, and S. R. age 8, who is in the second grade at

      Bradford Elementary School.

   26. M.R. is a special education student with an Individual Education Plan. M.R.

      has an ADHD diagnosis and underlying health condition which requires

      life-long medication.

   27. As of May 2020, M. R. has been refusing to attend virtual school. His

      anxiety over the school closures and remote learning has increased

      dramatically since then. His CST case manager, Ms. Tracey Belsky, had

      recommended meeting weekly with a school counselor upon our urging and

      concern. Since September 2020 M.R. has been meeting with this counselor,

      but it has not eased his anxiety nor stress levels. These last few months

      M.R. began nervously pulling his hair out. M.R. is being denied his full

      benefit of special education programs and related services from his IEP.

      Prior to March 2020 and virtual learning, M.R. loved school and was a

      straight A student on the honor role. Now he has lost all interest in learning.

      He suffers from severe headaches daily and extreme eye fatigue. Since he

      wears glasses, his eyes are extremely sensitive to the computer blue light.

      Being on a computer for 5 hours daily is proving detrimental to his health.


                                        11
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 12 of 33 PageID: 12




   28. S.R. at 7 years old never had any “screen” time prior to March 2020. She

      was just learning to read when school went virtual. She loved in-person

      school, her friends, her teachers, the entire experience had her excited each

      day for 1st grade. Now after virtual learning has gone on for over 325 days,

      S.R., now in the 2nd grade, is disinterested in school, unengaged, irritable,

      hostile, and sad. She suffers from daily headaches and eye fatigue from

      staring at a screen for more than 4 hours at just 8 years old. She tells me

      daily that virtual learning makes her “sad.” She is behind in spelling and

      math. Even with the support of a hired tutor, S.R. is struggling to keep up.

      As a young learner, she is missing vital social interactions

      with her peers and teachers. She has become withdrawn and is now

      awkward in social situations. Prior to March 2020, S.R. was an outgoing,

      confident child. Her social and emotional growth has been stunted.

   29. The Montclair Public Schools School District (“MPS” or “District”) is a

      school district in the State of New Jersey that serves the residents of

      Montclair, New Jersey. MPS provides public education for students from

      Pre-K though twelfth grade.

   30. The Montclair Board of Education (“BOE”) is the governing body of the

      with responsibility for developing policy to ensure the proper care,




                                        12
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 13 of 33 PageID: 13




      management and control of District affairs. The Board consists of seven

      members who are appointed by the mayor.

   31. In addition to setting policy, the Board hires the superintendent; approves

      staff hirings, transfers, resignations, terminations, and leaves of absence;

      approves expenditures; approves educational programs (curriculum); and

      otherwise ensures that the facilities and equipment are available to support

      learning and teaching in the District. The Board also approves the budget

      for the School District.

   32. The stated mission of the District and the BOE is “to creating a culture of

      learning and continuous improvement that provides every child with a high

      quality, creative, innovative and challenging education, through a magnet

      system of integrated schools in which every school represents a strong,

      diverse and vibrant community of learners.”

   33. Dr. Jonathan C. Ponds (“Superintendent”) is the Superintendent of the

      District. As the District’s Superintendent, Dr. Ponds is the chief executive

      officer for the MPS. He is responsible for the effective operation of the

      District; for the general administration of all instructional, business or other

      operations of the District; and for advising and making recommendations to

      the Board with respect to such activities. He is responsible for enforcing all

      provisions of law and all rules and regulations relating to the management


                                         13
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 14 of 33 PageID: 14




      of the schools within the District. Dr. Ponds is the individual who is

      ultimately responsible for closing all of the schools in the District since the

      beginning of the COVID-19 pandemic.

                             NATURE OF ACTION

   34. With the onset of the COVID-19 pandemic, Defendants have effectively put

      the interests of the children they serve dead last. With their arbitrary rules

      that fly in the face of the recommendations of experts across different

      disciplines, the children of the District have been deprived of their right to

      an education. Sadly, there has been no one to speak for our children over

      the last twelve months as they silently suffered with remote learning. This

      lawsuit seeks to remedy the situation on their behalf.

   35. This Action is brought pursuant to 42 U.S.C. § 1983, on the grounds that

      Defendants have violated Plaintiffs’ constitutionally and federally protected

      rights, including specifically: (1) the right to substantive due process (U.S.

      Const. amend. XIV); (2) the right to equal protection, free from arbitrary

      treatment by the State (U.S. Const. amend. XIV); (3) the right to equal and

      meaningful access to education, free from arbitrary state action resulting in

      a disparate impact on those with disabilities (Individuals with Disabilities

      Education Act, 20 U.S.C. § 1400, et seq.; Title II of the Americans with




                                         14
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 15 of 33 PageID: 15




      Disabilities Act of 1990, 42 U.S.C. § 12131, et seq.; and Section 504 of the

      Rehabilitation Act of 1973, 29 U.S.C. § 794, et seq.)).

   36. With the school year still operating remotely almost a year after the District

      schools were closed, time is of the essence. The Court should not hesitate to

      secure Plaintiffs’ fundamental rights in securing a basic minimum education

      for their children are preserved and protected from Defendants’ arbitrary

      actions.

                          JURISDICTION & VENUE

   37. Jurisdiction is proper pursuant to 42 U.S.C. § 1983 as it related to

      Defendants’ violation of Plaintiffs’ constitutional rights to due process and

      equal protection as per the Fourteenth Amendment to the United States

      Constitution.

   38. Further, federal question jurisdiction exists under 28 U.S.C. § 1331 and 1343.

   39. The court has the authority to award the relief requested by Plaintiffs as per

      28 U.SC. §§ 2291; 1343 (a) and 42 U.S.C. § 1983.

   40. Attorneys’ fees and costs may also be awarded as per 42 U.S.C. § 1988.

   41. Supplemental jurisdiction exists over Plaintiff’s State Law Claims pursuant

      to 28 U.S.C. § 1367.

   42. The events complained of herein took place within the jurisdiction of the

      United States District Court for the District of New Jersey.


                                         15
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 16 of 33 PageID: 16




           STATEMENT OF CLAIMS AGAINST DEFENDANTS

   43. On July 17, 2020, Defendants advised that they were offering an all-remote

      and in-person options for their students. It was noted that only 7% of the

      people surveyed chose the all-remote option.

   44. On July 31, 2020, the school advised that it was still committed to

      providing 00% remote option, as well as a hybrid model, and that they were

      exploring outdoor learning and examining all classrooms to ensure they

      meet ventilation requirements.

   45. On August 8, 2020, Defendants announced that they were planning to offer

      both morning and afternoon in-person sessions for all K-2 students, four

      dates a week for 2.5 hours a day.

   46. On August 13, 2020 the Superintendent held a “Town Meeting” that was

      closed to public comment, wherein he announced that the school year will

      begin fully remote.

   47. On August 21, 2020, Defendants announced that they were working on

      short-term and long-term solutions for the ventilation.

   48. On August 28, 2020, Defendants announced that the District has completed

      its survey of the air ventilation systems and that students and staff would

      return on November 1, 2020.




                                          16
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 17 of 33 PageID: 17




   49. On October 9, 2020, the District announced that special education students

      will return to in-person learning on October 15, 2020.

   50. On October 16, 2020, Defendants announced that, “Due to feedback we’ve

      received about our early November start,” the in-person start dates were

      pushed back to November 9, 2020, for pre-K to grade 5, and approximately

      two weeks later for Grades 6 through 12.

   51. On October 30, 2020, Defendants announced that as a result of one

      confirmed case at a school (where no students were), hybrid learning for the

      entire district was pushed back to November 15, 2020 for pre-K to grade 5,

      and to November 30, 2020 for grades 6 through 12.

   52. On November 11, 2020, Defendants cancelled hybrid learning but does not

      advise as to why, only to state that it is unsafe to enter the buildings.

   53. On November 13, 2020, Defendants advise that it will re-evaluate hybrid

      plan on December 1st, based on relevant infection trends and expert

      guidance.

   54. On November 20, 2020, Defendants reiterate that the plan to move to

      hybrid learning is paused.

   55. On December 4, 2020, the Superintendent states that pre-K to grade 5 and

      special needs will begin on January 25, 2021, and all other were to begin on




                                         17
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 18 of 33 PageID: 18




      February 8, 2021, and that teachers would return to school on January 19th,

      to prepare for the return.

   56. On January 22, 2021 the Superintendent cancels in-person learning for

      1/25, saying that he does not have enough staffing.

   57. To date, Defendants have not opened up any of the schools in the District

      for in-person learning.

   58. The relevant scientific studies show that COVID-19 is not a risk amongst

      school-aged children.

   59. Science supports school reopening full-time five days a week.

   60. School-based transmission is minimal relative to non-school-based

      transmission and must be contextualized relative to community spread.

   61. The COVID-19 School Dashboard, put into place by data scientists and

      superintendents at over 5,000 schools, comprising over four million

      students and 1.3 million staff members, gathers information on new

      COVID-19 cases as broken down by key variables including school type,

      age of children, PPE usage, density of region, etc. When looking at New

      Jersey elementary school data, we can see that as of early December 2020,

      for staff who are teaching in public elementary school remotely, the

      infection rate is 0.30%. For staff teaching in schools at 50% capacity, it is




                                        18
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 19 of 33 PageID: 19




      0.32%. For staff who are teaching at 90% or more capacity, it is 0.26%.

      (See https://covidschooldashboard.com).

   62. The infection rate in elementary school staff teaching remotely is actually

      15% higher than for staff teaching full-time in person. In all cases, it is

      significantly lower than the rate of infection in the matched surrounding

      community samples (e.g., 4.8%, 4.2%, 4.1%). In communities that have in-

      person schooling, the overall infection rate is not higher than that of

      communities with remote schooling. This suggests that not only is re-

      opening elementary schools full-time not exacerbating spread of COVID-19

      to the teachers, but also the larger community. (See https://covidschool

      dashboard.com).

   63. Children ten and under are unlikely to be infected with COVID-19, relative

      to adults. If they are infected, they are unlikely to face severe complications

      from COVID-19. (See https://www.cureus.com/articles/35775-prevalence-

      of-asymptomatic-sars-cov-2-infection-in-children-and-adults-in-marion-

      county-indiana).

   64. In a community sample of children, very few children under ten years of

      age tested positive for COVID-19, either symptomatically or

      asymptomatically, i.e., one case, out of 119 confirmed cases. This is now




                                         19
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 20 of 33 PageID: 20




      the third such community study to document either no cases or a single case

      of COVID-19 in children under ten. (See https://pubmed.ncbi.

      nlm.nih.gov/32289214).

   65. Even in a symptomatic sample, the rate of infection for children ages five to

      nine is 0.25%, far lower than adult infection which was 98.3%. (See

      https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7147903/).

   66. When children do get COVID-19, the rate of hospitalization is .008 %. (See

      https://www.cdc.gov/coronavirus/2019-ncov/hcp/pediatric-hcp.html).

   67. Despite initial concerns that children would asymptomatically spread

      COVID-19, the most recent research does not support elementary-aged

      children as super-spreaders or highly infectious. It is extremely difficult to

      obtain data on asymptomatic children, who are infrequently tested, but a

      community-based sample in the US found that asymptomatic children do

      not seem to be spreading the virus. (See https://www.cdc.gov/coronavirus

      /2019-ncov/hcp/pediatric-hcp.html).

   68. Even in symptomatic cases, children transmit the virus at far lower rates

      than adults. (See https://www.nytimes.com/2020/08/14/health/older-

      children-and-the-coronavirus-a-new-wrinkle-in-the-debate.html).

   69. Both globally and locally, elementary schools have safely reopened, even in

      the context of high community spread.


                                         20
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 21 of 33 PageID: 21




   70. Local private and parochial schools have been in school for five days a

      week since the beginning of the school year, with no major outbreaks

      despite being in school full-time. This lack of outbreaks has held even in

      areas with high community spread, and even in schools in which social

      distancing occurs at less than the recommended six feet. (See

      https://tucson.com/news/local/despite-covid-19-cases-surge-virus-spread-

      in-tucson-schools-remains-low/article.)

   71. The American Academy of Pediatrics (“AAP”) recommends that learning

      take place while the students are physically present in school.

   72. The AAP noted the health benefits that would otherwise be lost, such as

      child development, social and emotional skills, reliable nutrition, physical,

      speech and mental health therapy, as well as opportunities for physical

      activity. (See https://services.aap.org/en/pages/2019-novel-coronavirus-

      covid-19-infections/clinical-guidance/covid-19-planning-considerations-

      return-to-in-person-education-in-schools/).

   73. The AAP also explained that lengthy time away from school and associated

      interruption of supportive services often results in isolation, making it

      difficult for schools to identify and address important learning deficits as

      well as child and adolescent physical or sexual abuse, substance use,

      depression, and suicidal ideation.


                                           21
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 22 of 33 PageID: 22




   74. Furthermore, it is widely accepted that special education students are

      particularly harmed by remote learning.

   75. Under federal law, students with disabilities are guaranteed a Free

      Appropriate Public Education (FAPE), as incorporated through the IDEA

      ACT 34 C.F.R. § 300.101, and Title III of the Americans with Disabilities

      Act of 1990 (“ADA”), § 504 of the Rehabilitation Act of 1973.

   76. Plaintiffs and other parents in the district have expressed their distraught

      concern with remote learning in the District. They have reported that their

      children received none, or nearly none, of the individualized and

      specialized instruction guaranteed by law when schools closed in March

      2020. The District has made zero provisions for delivering these federally

      mandated services to special education children, despite the federal funding

      the state received that was conditioned upon providing these services.

      Accordingly, children with disabilities were especially harmed by

      Defendants’ actions.

   77. Many individualized education programs (IEPs) simply cannot be

      implemented in a virtual-learning environment. For example, many IEPs

      require individualized instruction, such as a one-on-one aide. Failure to

      comply with a child’s IEP can have grave consequences, such as regression.




                                         22
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 23 of 33 PageID: 23




   78. While not unique to students with disabilities, socialization in schools is

      critical for special needs children.

   79. The Center for Disease Control (“CDC”) recommends that all students

      return to school for in-person learning.

   80. The CDC reported that the lack of in-person educational options

      disproportionately harms low-income and minority children and those

      living with disabilities. These students are far less likely to have access to

      private instruction and care and far more likely to rely on key school-

      supported resources like food programs, special education services,

      counseling, and after-school programs to meet basic developmental needs.

      (See https://www.cdc.gov/coronavirus/2019-ncov/community/schools-

      childcare/schools.html).

                                  COUNT ONE

                                 42 U.S.C. § 1983
            Violation of Due Process under the Fourteenth Amendment

   81. Plaintiffs hereby incorporate herein by reference each and every allegation

      contained in the preceding paragraphs of this Complaint as though fully set

      forth herein.

   82. The Due Process Clause of the Fourteenth Amendment provides that no

      State shall deprive any person of life, liberty, or property, without due

      process of law. U.S. Const.14 amend XIV.

                                         23
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 24 of 33 PageID: 24




   83. In particular, the Due Process Clause specially protects those fundamental

      rights and liberties which are, objectively, deeply rooted in this Nation’s

      history and tradition, and implicit in the concept of ordered liberty, such

      that neither liberty nor justice would exist if they were sacrificed.

      Washington v. Glucksberg, 521 U.S. 702, 720-721 (1997). Plaintiffs and

      their children have a fundamental right to a basic, minimum education.

   84. Access to a foundational level of literacy provided through public education

      has an extensive historical legacy and is so central to our political and social

      system as to be “implicit in the concept of ordered liberty.” Id.

   85. The Due Process Clause has also been read to recognize that certain

      interests are so substantial that no process is enough to allow the

      government to restrict them, at least absent a compelling state interest. Id. at

      719-21.

   86. The Constitution provides a fundamental right to a basic minimum

      education. Gary B. v. Whitmer, 957 F.3d 616 (6th Cir. 2020), vacated en

      banc without decision, 958 F.3d 1216 (6th Cir. 2020).

   87. Defendants have deprived Plaintiffs and their children of this fundamental

      right in violation of the Fourteenth Amendment to the U.S. Constitution, by

      effectively denying children a basic minimum education and their

      fundamental right to literacy.


                                         24
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 25 of 33 PageID: 25




   88. The United States Constitution entitles Plaintiffs to be free from any burden

      to a fundamental right unless the infringement is narrowly tailored to serve

      a compelling state interest.

   89. Defendants lack any compelling, or even rational, interest for burdening

      Plaintiffs’ children of their fundamental right to a basic minimum

      education.

   90. The weight of the evidence shows that children’s transmission and infection

      rates cannot justify school closures. Defendants further ignore that the

      evidence of mortality risk and severe adverse health outcome risk to

      children from COVID-19 disease is virtually non-existent.

   91. Risk to teachers may be managed just as risk to other essential workers is

      managed in New Jersey, by offering choices and providing protection. The

      challenges posed by the situation pale in comparison to the harm being

      inflicted on Plaintiffs’ families through the deprivations of their

      constitutional rights.

   92. Plaintiffs have no adequate remedy at law and will suffer serious and

      irreparable harm to their constitutional rights unless Defendants are

      enjoined from shutting down the schools.

   93. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to

      declaratory relief and temporary, preliminary, and permanent injunctive


                                         25
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 26 of 33 PageID: 26




      relief invalidating and restraining enforcement of the Defendants’ Order to

      shut down the schools.

                                  COUNT TWO

                                  42 U.S.C. § 1983
 Violation of the Equal Protection Clause under the Fourteenth Amendment
                         Arbitrary School Closures

   94. Plaintiffs incorporate by reference each and every allegation contained in

      the preceding paragraphs of this Complaint as though fully set forth herein.

   95. The Equal Protection Clause prohibits governmental classifications that

      affect some groups of citizens differently than others. Engquist v. Or. Dept.

      of Agric., 553 U.S. 591, 601 (2008). The touchstone of this analysis is

      whether a state creates disparity between classes of individuals whose

      situations are arguably indistinguishable. Ross v. Moffitt, 417 U.S. 600, 609

      (1974).

   96. In addition to the pivotal role of education in sustaining our political and

      cultural heritage, denial of education to some isolated group of children

      poses an affront to one of the goals of the Equal Protection Clause which is

      the abolition of barriers which present unreasonable obstacles to

      advancement on the basis of individual merit.




                                         26
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 27 of 33 PageID: 27




   97. Paradoxically, by depriving the children of any disfavored group of an

      education, we foreclose the means by which that group might raise the level

      of esteem in which it is held by the majority.

   98. Defendants’ shutdown of public schools violates Plaintiffs’ and their

      children’s right to equal protection.

   99. Plaintiffs have no adequate remedy at law and will suffer serious and

      irreparable harm to their and or their children’s constitutional rights unless

      Defendants are enjoined from shutting down public schools.

   100.     Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to

      declaratory relief and temporary, preliminary, and permanent injunctive

      relief invalidating and restraining enforcement of the Defendants’ Orders

      and any associated guidance documents.

                                COUNT THREE

                               42 U.S.C. § 1983
      Violation of Federal Disability Rights Statutes; Failure to Provide
                    Appropriate and Equal Educational to
                              Disabled Students

   101.     Plaintiffs incorporate herein by reference each and every allegation

      contained in the preceding paragraphs of this Complaint as though fully set

      forth herein.

   102.     Federal law provides all disabled children in New Jersey the right to a

      free appropriate public education, individualized education plans conferring

                                         27
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 28 of 33 PageID: 28




      educational benefit, appropriate identification and evaluation, and the right

      to be free from discrimination on the basis of any disability, including

      through the exclusion from or deprivation of equal access to the educational

      opportunities. See 20 U.S.C. § 1400, et seq. (Individuals with Disabilities

      Education Act (“IDEA”)); 42 U.S.C.A. § 12131, et seq., (Title II of the

      Americans with Disabilities Act of 1990 (“ADA”)); 29 U.S.C. § 794, et

      seq., (Section 504 of the Rehabilitation Act of 1973).

   103.     Defendants’ arbitrarily imposed restrictions on the reopening of

      schools, including the forced closure all schools in the District and the

      imposition of online learning, deprives Plaintiffs’ children of these rights,

      which are secured by the above-cited federal laws.

   104.     Defendants acted knowingly, recklessly, and with deliberate

      indifference to the rights of Plaintiffs by forcibly denying disabled students

      with specialized instruction and related services commensurate with the

      schools’ obligations under federal law, as well as from providing disabled

      students equal access to education as required by federal law.

   105.     Plaintiffs have no adequate remedy at law and will suffer serious and

      irreparable harm in the form of the deprivation of educational opportunities,

      related services, and other educational and non-discrimination rights




                                         28
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 29 of 33 PageID: 29




      secured by federal law, unless Defendants are enjoined from implementing

      and enforcing the school closure.

   106.     Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to

      declaratory relief and temporary, preliminary, and permanent injunctive

      relief invalidating and restraining enforcement of the state orders and any

      associated guidance.

                                 COUNT FOUR

                   Deprivation of Thorough and Efficient System
      of Free Public Schools – N.J.S. 10:6-2 & N.J. Constitution, Art. 8, § IV ¶

   107.     Plaintiffs incorporate herein by reference each and every allegation

      contained in the preceding paragraphs of this Complaint as though fully set

      forth herein.

   108.     N.J. Constitution, Art. 8, § IV, provides for the Maintenance and

      Support of thorough and efficient system of free public schools.

   109.     Here, the Defendants have failed in their obligation to provide for the

      maintenance and support of a thorough and efficient system of free public

      schools for the instruction of all children.

   110.     Distance learning does not satisfy the Defendants’ obligation to

      provide Plaintiffs and those similarly situated their constitutional right to an

      adequate education.




                                          29
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 30 of 33 PageID: 30




   111.     Plaintiffs have no adequate remedy at law and will suffer continuous,

      serious and irreparable harm to their state constitutional rights unless

      Defendants are enjoined from implementing and enforcing their broad

      prohibitions on in-person education and the Defendants are enjoined from

      providing distance learning while all the surrounding communities are

      providing in school learning.

   112.     Pursuant to N.J.S. 10:6-2, Plaintiffs are entitled to declaratory relief

      and temporary, preliminary, and permanent injunctive relief invalidating

      and restraining enforcement of the Defendants’ Orders and any associated

      guidance documents.

                             PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs respectfully ask this Court to grant

      Plaintiffs the following relief:

            1. A declaratory judgment that the Defendants shutting down of all in-

      person learning is unconstitutional, and in violation of the Individuals with

      Disabilities Education Act (20 U.S.C. § 1400, et seq.); Title II of the

      Americans with Disabilities Act of 1990 (42 U.S.C. § 12131, et seq.); and/or

      Section 504 of the Rehabilitation Act of 1973 (29 U.S.C. § 794, et seq.); and

            2. Temporary, preliminary, and permanent injunctive relief enjoining

      Defendants from further denying all in-person learning;


                                         30
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 31 of 33 PageID: 31




            3. Temporary, preliminary, and permanent injunctive relief enjoining

      the shutdown of all in–person learning;

            4. An order requiring that Defendants issue new guidance reinstating

      in-person instruction for at least five full days per week in all schools

      without delay; and

            5. An award of Plaintiffs’ reasonable attorney fees, costs, and

      expenses under applicable state and or federal law; and

            6. Any other such further relief to which Plaintiffs or which the Court

      determines to be just and proper.




Dated: February 18, 2021                       Keri Avellini, Esq.
                                               Keri Avellini, Esq.
                                               60 Evergreen Pl., Ste. 502
                                               East Orange, New Jersey 07018
                                               (973) 675-8277
                                               keri@goldsteinlaw.com
                                               Attorneys for Plaintiffs




                                          31
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 32 of 33 PageID: 32




STATEMENT PER LOCAL RULE 10.1

Heather Weiss and Andrew Rockman

21 Nassau Road

Montclair, NJ 07043



Lissette Lugo

339 Grove Street

Montclair, NJ 07042



Jonathan Mellone and Danielle Mellone

236 Christopher Street

Montclair, NJ 07043



Darin Sirota

71 Gates Avenue

Montclair NJ 07042



Steven A. Baffico

273 Upper Mountain Avenue

Montclair, NJ 07043



Andrew Kenny and Amy Kenny

29 Dodd Street

Montclair, NJ 07042




                                        32
Case 2:21-cv-02922-JMV-JBC Document 1 Filed 02/18/21 Page 33 of 33 PageID: 33




Kelly Majoch and Slawomir Majoch

274 Grove Street

Montclair, NJ 07042



Cara Lewis and Jacob Lewis

217 Orange Rd

Montclair NJ 07042



Montclair Public Schools School District, Montclair Board Of Education, And Dr. Jonathan C.

Ponds, Superintendent Of The Montclair Public Schools School District

22 Valley Road

Montclair, NJ 07042




                                             33
